DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-20, is/as filed on 08/07/2020 are currently pending. Claim(s) 1-20 is/are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-18 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a first nozzle comprising a first nozzle having a first aperture diameter …; and a second nozzle comprising a second nozzle having a second aperture…” which is indefinite because the number of nozzles required by the claim is unclear.  
Examiner suggests to the Applicant to amended the claim to recite --a first nozzle 
Claim(s) 2-18 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yuwaki (US 2020/0207017).
Regarding claim 1, Yuwaki teaches an additive manufacturing assembly (see Fig. 1), comprising: 
a printing area (300); a first nozzle comprising a first nozzle (65) having a first aperture (67) diameter and configured to dispense a first material in the printing area; and a second nozzle (66) comprising a second nozzle having a second aperture (68) diameter that is larger than the first aperture diameter (see Fig. 1; [0069]) and configured to dispense a second material in the printing area (see Fig. 1;[0028],[0033], [0039-0040], [0069], [0098] and [0107-0108]).  

Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sterman (US 2019/0232591 - of record).
claim 1, Sterman teaches an additive manufacturing assembly (Abstract), comprising: 
a printing area (base component (1720)); a first nozzle (1740) comprising a first nozzle having a first aperture diameter (1741) and configured to dispense a first material in the printing area; and a second nozzle (1742) comprising a second nozzle having a second aperture (1743) diameter that is larger than the first aperture diameter and configured to dispense a second material in the printing area (see Fig. 32;[0063],[0087] and [0147-0151]).  
Regarding claim 2, Sterman further teaches the assembly, further comprising: a support structure nozzle (1741) configured to dispense a support structure (core shell (1702) within the printing area (see Fig. 33; [0152]).  
Regarding claim 3, Sterman further teaches the assembly, wherein the first material and the second material are photocurable (see [0047]).  
Regarding claim 4, Sterman further teaches the assembly, wherein the first material and the second material comprise silicone; acrylates or acrylic containing materials; isocynate, hydroxyl, or amine containing materials; epoxy functional group containing materials; or a combination thereof (see [0047]).     
Regarding claim 13, Sterman further teaches the assembly, wherein the first nozzle (1740) is configured to dispense the first material at a first volumetric deposition rate, and wherein the second nozzle (1742) is configured to dispense the second material at a second volumetric deposition rate that is greater than the first volumetric deposition rate (see Fig. 33; [0044] and [0144]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record) as applied to claim 1 above, and further in view of Patel (US 2011/0042859).
Regarding claims 5-6, Sterman teaches the assembly as discussed in claim 1 above.
Sterman does not explicitly teach wherein the first aperture diameter of the first nozzle is at least 0.5 µm to not greater than 200 µm and wherein the second aperture diameter of the second nozzle is at least 5.0 µm to not greater than 5000 µm.  In the same filed of endeavor, 3D printing, Patel teaches  a process for forming a 3-D object comprises providing a plurality of nozzles configured to deposit a plurality of different liquids, wherein a size of the nozzle openings may be in the range 10 to 100 µm (see [0009] and [0018-0022]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an assembly as taught by Sterman with the first nozzle is at least 0.5 µm to not greater than 200 µm and wherein the second aperture diameter of the second nozzle is at least 5.0 µm to not greater than 5000 µm as taught by Patel for the purpose of controlling the speed of the flow.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record) as applied to claim 1 above, and further in view of Hanano (US 2019/0091928).
Regarding claim 7, Sterman teaches the assembly as discussed in claim 1 above.
In the same filed of endeavor, 3D printing, Hanano teaches a 3D printer (2A) includes a first nozzle (16), a second nozzle (15) wherein first nozzle is configured to dispense the first material in a first droplet size, and wherein second nozzle is configured to dispense the second material in a second droplet size that is larger than the first droplet size (see Fig. 10; [0033] and [0059-0065]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an assembly as taught by Sterman with first nozzle is configured to dispense the first material in a first droplet size, and wherein second nozzle is configured to dispense the second material in a second droplet size that is larger than the first droplet size as taught by Hanano in order to determines the amount of droplets discharged according to the shape data of the coordinates (see [0061]).
Regarding claims 8-9, the combination of Sterman and Hanano discloses the claimed invention except for wherein the first droplet size is at least 0.05 picoliters (pL) to not greater than 25 pL, and wherein the second droplet size is at least 3.0 pL to not greater than 5,000 pL.  However, since Hanano teaches that the first nozzle is configured to dispense the first material in a first droplet size, and wherein second nozzle is configured to dispense the second material in a second droplet size that is larger than the first droplet size (see Fig. 10;[0033] and [0059-0065]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the first droplet size is at least 0.05 picoliters (pL) to not greater than 25 pL, and wherein the second droplet size is at least 3.0 pL to not greater than 5,000 pL in order to obtain a desire droplet size in the first discharge amount and the second discharge amount according to the three-dimensional data.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One. (Please see MPEP 2144.05 I for further details).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record) as applied to claim 1 above, and further in view of Te (US 2015/0147421 – of record).
claim 10, Sterman teaches the assembly as discussed in claim 1 above.
Sterman does not explicitly teach, wherein the first material comprises a first viscosity, and wherein the second material comprises a second viscosity that is higher than the first viscosity.
In the same field of endeavor, 3D printing, Te teaches apparatus for fabricating three dimensional models comprises a first nozzle (36) configured for depositing a first material with a first viscosity and a second nozzle (36”) configured for depositing a second material with a second viscosity (see Fig. 19;[0110],[0118-0121]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an assembly as taught by Sterman with the first material comprises a first viscosity, and wherein the second material comprises a second viscosity that is higher than the first viscosity as taught by Te in order to obtain a pair of separate high viscosity rapid deposition process (see [0121]).
Regarding claims 11-12, the combination of Sterman and Te discloses the claimed invention except for wherein the first viscosity is at least 0.005 centipoise (cP) to not greater than 25 cP and wherein the second viscosity is at least 3.0 cP to not greater than 100,000 cP. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the first viscosity is at least 0.005 centipoise (cP) to not greater than 25 cP and wherein the second viscosity is at least 3.0 cP to not greater than 100,000 cP in order to obtain a 3d object article with different material viscosity.
In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record).
Regarding claims 14-15, Sterman discloses the claimed invention except for wherein the first volumetric deposition rate is at least 1.0 microliters per second (pL/s), at least 2.0 pL/s, at least 3.0 pL/s, at least 3.5 pL/s, at least 5.0 p L/s, at least 10 p L/s, at least 25 p L/s, or at least 50 pL/s and wherein the first volumetric deposition rate is not greater than 2000 p L/s, not greater than 1750 pL/s, not greater than 1700 p L/s, not greater than 1600 pL/s, not greater than 1500 p L/s, not greater than 1250 pL/s, or not greater than 1000 p L/s.  However, since Sterman teaches the first nozzle configured to dispense the first In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claims 16-17, Sterman discloses the claimed invention except for wherein the second volumetric deposition rate is at least 10 p L/s, at least 20 p L/s, at least 25 p L/s, at least 50 p L/s, at least 100 p L/s, at least 150 p L/s, at least 200 pL/s, at least 250 pL/s, or at least 500 pL/s, and wherein the second volumetric deposition rate is not greater than 12000 p L/s, not greater than 10000 p L/s, not greater than 5000 pL/s, not greater than 4000 p L/s, not greater than 3000 pL/s, not greater than 2500 p L/s, not greater than 2000 pL/s, or not greater than 1500 p L/s.  However, since Sterman teaches the second nozzle configured to dispense the second  material at various volumetric deposition rate (see Fig. 33; [0044],[0101] and [0144]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have wherein the second volumetric deposition rate is at least 10 p L/s, at least 20 p L/s, at least 25 p L/s, at least 50 p L/s, at least 100 p L/s, at least 150 p L/s, at least 200 pL/s, at least 250 pL/s, or at least 500 pL/s, and wherein the second volumetric deposition rate is not greater than 12000 p L/s, not greater than 10000 p L/s, not greater than 5000 pL/s, not greater than 4000 p L/s, not greater than 3000 pL/s, not greater than 2500 p L/s, not greater than 2000 pL/s, or not greater than 1500 p L/s  since the  increase in flow rate may result in a slightly larger cross-sectional area for second portion of material compared to the cross-sectional area of first portion of material (see [0101]).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record) as applied to claim 1 above, and further in view of Foresti (US 2017/0001439).
Regarding claim 18, Sterman teaches the assembly as discussed in claim 1 above.
Sterman does not explicitly teach, wherein the first nozzle and the second nozzle are configured to dispense the first material and the second material simultaneously.  In the same field of endeavor, printing apparatus, Foresti teaches printing apparatus comprises multiple nozzle configured to eject different material droplets simultaneously (see Fig. 5; [0074] and [0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an assembly as taught by Sterman with the first nozzle and the second nozzle are configured to dispense the first material and the second material simultaneously as taught by Foresti in order to print the product with different material simultaneously (see [0074]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2019/0232591 - of record) in view of Te (US 2015/0147421- of record).
Regarding claim 19, Sterman teaches a method of additive manufacturing an article (see Fig. 32), comprising: 
dispensing a first material from a first nozzle (1740), the first material having a first viscosity; dispensing a second material from a second nozzle (1742), and the second material having a second viscosity (see Fig.32-35; [0146-0150].  Sterman does not explicitly teach the second viscosity is greater than the first viscosity. In the same field of endeavor, 3D printing, Te teaches apparatus for fabricating three dimensional models comprises a first nozzle (36) configured for depositing a first material with a first viscosity and a second nozzle (36”) configured for depositing a second material with a second viscosity, wherein the second viscosity is greater than the first viscosity (see Fig. 19; [0110], [0118-0121]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified method of additive manufacturing an article as taught by Sterman with the second viscosity is greater than the first viscosity as taught by Te in order to obtain a pair of separate high viscosity rapid deposition process (see [0121]).   Sterman further teaches moving the first 
Regarding claim 20, Sterman further teaches the method, further comprising: dispensing the first material at a first volumetric deposition rate; and dispensing the second material at a second volumetric deposition rate that is greater than the first volumetric deposition rate (see Fig. 32-35; [0044], [0144] and [0151]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743